956 F.2d 278
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Charles W. TYLER, Petitioner-Appellant,v.A.F. BEELER, Respondent-Appellee.
No. 91-6252.
United States Court of Appeals, Tenth Circuit.
Feb. 5, 1992.

Before LOGAN, Circuit Judge, BARRETT, Senior Circuit Judge, and EBEL, Circuit Judge.*
ORDER AND JUDGMENT**
EBEL, Circuit Judge.


1
Appellant Tyler appeals the dismissal of his habeas corpus petition.   Because we hold that the district court did not err in dismissing, we affirm.


2
The appellant is a federal prisoner who brought this habeas proceeding to remedy alleged errors in a prison disciplinary hearing.   The appellant was disciplined for smuggling narcotics into the prison where he was serving his sentence.   He argues the following errors dictate the granting of habeas relief:


3
(1) That the disciplinary hearing officer relied on confidential informants' statements without making a determination that the informants were reliable in accordance with 28 C.F.R. § 541.17(f) and  Brown v. Smith, 828 F.2d 1493, 1495 (10th Cir.1987).


4
(2) That the appellant's right to due process was violated when prison authorities failed to hold a rehearing he had been granted within thirty days and failed to conform with other time limits.


5
(3) That the appellant's right to due process was violated when prison authorities changed in various ways the incident report recounting the infraction.


6
After examining the record, including the reports relating to the confidential informants viewed by the district court in camera, we conclude that the district court correctly dismissed the appellant's habeas petition for substantially the reasons stated in the district court's Memorandum Opinion of July 1, 1991.


7
Accordingly, we AFFIRM the district court.



*
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   Therefore, the case is ordered submitted without oral argument


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3